Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Priority
This application claims priority to U.S provisional Patent Application No. 63079892, filed on 9/17/2020 and is hereby incorporated by references.


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/9/2021 and 7/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al (US 20210274204 A1) in view of HANNUKSELA (US 20210321114 A1).
             Regarding claim 1, 14 and 18, He discloses a method/an apparatus of processing visual media data [e.g. FIG. 1], comprising: performing a conversion between a visual media file [e.g. FIG. 1 and 3-4; video data from file server] and a bitstream [e.g. bitstream] of a visual media data according to a format rule [e.g. [0021 and 0064]; video data format], wherein the bitstream includes one or more output layer sets [e.g. output layer sets] and one or more parameter sets [e.g. video parameter set] that include one or more profile tier level syntax structures [e.g. profile-tier-level data structures], the format rule specifies that a syntax element is included in a configuration record in the visual media file [e.g. VCC specifies high level syntax] and wherein the syntax element indicates a profile, a tier, or a level to which an output layer set identified by an output layer set index [e.g. determining OLS PTL index values] indicated in the configuration record conforms [e.g. FIG. 3-4; bitstream conformance].
            It is noted that he differs to the present invention in that He fails explicitly disclose the profile tier level syntax structures includes a general constraints information syntax structure.
             However, HANNUKSELA teaches the well-known concept of at least one of the profile tier level syntax structures [e.g. 1 and 4; [0109]; profile_tier_level] includes a general constraints information syntax structure [e.g. level constrains].
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the video coding system disclosed by He to exploit the well-known decoding profile constraints technique taught by HANNUKSELA as above, in order to provide a decoder that may be able to determine whether the decoder is capable of decoding the bitstream without completely decoding the bitstream [See HANNUKSELA; [[0269]].
             Regarding claim 2 and 15, He and HANNUKSELA further disclose the syntax element is a general profile indicator syntax element that indicates the profile to which the output layer set identified by the output layer set index conforms [e.g. He: determining OLS PTL index values; HANNUKSELA: FIG. 1 and 4; [0117-0121]].  
             Regarding claim 3, 16 and 19, He and HANNUKSELA further disclose the syntax element is a general tier syntax element [e.g. He and HANNUKSELA: profile_tier_level] that indicates a tier that is greater than or equal to a highest tier indicated in all profile tier level syntax structures to which the output layer set identified by the output layer set index conforms [e.g. He: determining OLS PTL index values; HANNUKSELA: FIG. 1 and 4; [0117-0121]].  
             Regarding claim 4, He and HANNUKSELA further disclose the syntax element is a general tier syntax element that indicates a highest tier indicated in all profile tier level syntax structures to which the output layer set identified by the output layer set index conforms [e.g. He: determining OLS PTL index values; HANNUKSELA: FIG. 1 and 4; [0117-0121]].  
             Regarding claim 5, He and HANNUKSELA further disclose the syntax element is a general tier syntax element that indicates a highest tier to which a stream associated with the configuration record conforms [e.g. HANNUKSELA: FIG. 1 and 4; [0117-0121]].  
             Regarding claim 6, He and HANNUKSELA further disclose the syntax element is a general tier syntax element [e.g. He and HANNUKSELA: profile_tier_level] that indicates a tier to which a stream associated with the configuration record conforms [e.g. He: FIG. 4; HANNUKSELA: FIG. 4].  
             Regarding claim 7 and 17, He and HANNUKSELA further disclose the configuration record includes a general constraint information syntax element [e.g. He: [0037-0038 and 0042-0046]; ols_mode_idc and profile_tier_level syntax structures; HANNUKSELA: [0109-0116]; profile_tier_level and profile compatibility flags], wherein the format rule specifies that a first bit in the general constraint information syntax element corresponds to a second bit in all general constraint information syntax structures in all profile tier level syntax structures to which the output layer set identified by the output layer set index conforms, and wherein the format rule specifies that the first bit is set to one only if the second bit in all general constraint information syntax structures is set equal to one [e.g. He: ols_mode_idc equal to 1 specifies that all layers in the OLS are output; HANNUKSELA: [0117-0121] profile_tier_level general_profile_flags, and output layer set].  
             Regarding claim 8, He and HANNUKSELA further disclose the syntax element is a general level syntax element [e.g. He and HANNUKSELA: profile_tier_level] whose value indicates a level of capability that is greater than or equal to a highest level indicated in all profile tier level syntax elements to which the output layer set identified by the output layer set index conforms [e.g. He: [0037-0038 and 0042-0046]; ols_mode_idc and profile_tier_level syntax structures; HANNUKSELA: [0109-0116]].   
             Regarding claim 9, He and HANNUKSELA further disclose the format rule specifies that the syntax element is disallowed from being associated with one or more other output layer sets included in a stream stored in the visual media file [e.g. He: [0093-0095]; maximum general_level_idc can be supported by the decoder].  
             Regarding claim 10, He and HANNUKSELA further disclose the conversion comprises generating the visual media file and storing the bitstream to the visual media file according to the format rule [e.g. He: FIG. 1 and 3-4; HANNUKSELA: Figure 1].  
             Regarding claim 11, He and HANNUKSELA further disclose the conversion comprises generating the visual media file, and the method further comprises storing the visual media file in a non-transitory computer- readable recording medium [e.g. He: FIG. 1 and 3-4; [0008]; HANNUKSELA: Figure 1; memory].  
             Regarding claim 12, He and HANNUKSELA further disclose the conversion comprises parsing the visual media file according to the format rule to reconstruct the bitstream [e.g. He: FIG. 1 and 4; HANNUKSELA: Figure 4].  
             Regarding claim 13, He and HANNUKSELA further disclose the visual media file is processed by a versatile video coding (VVC) [e.g. He: FIG. 1; [0020]; VVC HANNUKSELA: Figure 1; [0124]; VVC].
	Regarding claim 20, this is a non-transitory computer-readable recording medium storing a bitstream of a visual media file which is generated by a method that includes same limitation as in claim 1 above, the rejection of which are incorporated herein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu et al (US 20210014515 A1).
BOYCE (US 20170111661 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483